Citation Nr: 1200808	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from November 1949 to February 1950 and from March 1950 to March 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

During the current appeal, and specifically in October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

Previously, in his August 1986 claim, the Veteran sought service connection for nerve damage in his left ear, and the October 1986 rating decision, which denied this issue, specifically noted that the Veteran's service treatment records were negative for any signs of hearing loss, ringing in the ears, or any other ear abnormalities.  In his current claim which was received at the RO in July 2005, the Veteran sought service connection for bilateral hearing loss and attributed some of his hearing difficulties to the damaged nerve in his left ear.  In the current appeal, the RO adjudicated the Veteran's claim as that of service connection for bilateral hearing loss.  However, as the matter of hearing loss was previously considered and denied, the issue currently on appeal has been recharacterized as stated on the title page.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

Further, the Board notes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran submitted a waiver of the RO's initial consideration of the evidence in October 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision with respect to whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 20.1304(c)(2011).  

In addition, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Moreover, as the Board will discuss in further detail below, new and material evidence sufficient to reopen a previously denied claim for service connection for bilateral hearing loss has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision continued a previous denial of service connection for hearing loss on the basis that the evidence did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation therefrom.  
2.  The evidence received since the June 1995 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision which confirmed a previous denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the June 1995 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for bilateral hearing loss.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

In the current appeal, the Veteran contends that his hearing loss is the result of an injury sustained in service - specifically exposure to acoustic trauma from the firing of artillery during his second period of service while stationed in Korea.  In this regard, the Board notes that service connection for hearing loss was first denied by the RO in the October 1986 rating decision, and this denial was later confirmed in the June 1995 rating decision.  Notice of the June 1995 denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C. § 7105 (c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the June 1995 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for service connection for bilateral hearing loss was last previously considered and denied in the June 1995 rating decision.  The evidence associated with the Veteran's claims file at the time of the June 1995 rating decision includes, but is not limited to, the Veteran's DD form 214; his February 1953 separation examination report; his August 1986 application seeking service-connected compensation for his hearing condition; VA clinical records dated from July 1986 to August 1986; private hospital records dated in October 1998 as well as progress notes dated from November 1988 to May 1989; and the Veteran's lay assertions.  

During a July 1986 clinical visit, the Veteran reported that he "[b]usted [a] nerve" in his left inner ear due to the firing of artillery during the Korean War.  He claims to experience a ringing sensation in his left ear as well as occasional dizziness.  

In the June 1995 rating decision, the RO determined that there was no evidence to show that the Veteran damaged a nerve in his left ear in service or that he currently suffers from any form of left ear nerve damage, hearing loss or ear abnormalities, and denied service connection for a hearing disorder.  

The evidence associated with the Veteran's claims file subsequent to the June 1995 rating decision includes, but is not limited to, the July 2005 application seeking to reopen the claim for service connection for bilateral hearing loss; statements submitted by the Veteran dated in October 2005 and February 2006; employee records documenting the Veteran's audiometric results from January 1999 to August 2004; report of a September 2008 private audiological evaluation; a transcript of the October 2011 hearing; and the Veteran's own lay assertions.  

In an October 2005 statement, the Veteran described his military duties and explained that he was assigned to the Field Artillery unit while serving in Korea.  In his February 2006 statement, the Veteran described how he damaged his left ear after firing a "105 artillery piece" and was later informed by the military physician that he had ruptured a nerve in his left hear that would never heal.  According to the Veteran, other than some cotton, he was never provided with any form of hearing protection while out on the firing range during his period of service in Korea.  

The Veteran underwent a private audiological evaluation in September 2008 during which he reported a history of military and occupational noise exposure.  Based on the Veteran's reported statements as well as the audiological results (which will be discussed in greater detail in the section below), the audiologist diagnosed the Veteran with mild to severe sensorineural hearing loss.  

At the October 2011 hearing, the Veteran further discussed his military responsibilities.  According to the Veteran, he was assigned to an artillery unit while serving in Korea, and was exposed to loud noises and sounds from the firing of artillery weapons and incoming rockets.  The Veteran maintains that he has experienced problems with his hearing since service and his hearing has continued to progressively worsen throughout the years.  See October 2011 Hearing Transcript, pp. 3-4, 6.  

Given the nature of the Veteran's condition, the Board finds that the Veteran is competent to report that he began to experience auditory problems in service and has continued to experience these problems since his separation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Furthermore, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (2011).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the June 1995 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final June 1995 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this additional evidence is certainly new, in that it was not previously of record.  In particular, the Board finds the September 2008 audiological report, as well as the Veteran's hearing testimony, to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  The September 2008 audiological results are relevant in establishing that the Veteran currently has a hearing disability.  

Furthermore, at the October 2011 hearing, the Veteran described his exposure to acoustic trauma while serving in Korea and stated that the damage to his ears and subsequent hearing loss arose as a result of this exposure.  He further stated that he has experienced on-going hearing problems since his separation from service and that these auditory problems have continued to worsen throughout the years.  The September 2008 audiological results, and the Veteran's hearing testimony, were not of record at the time of the June 1995 rating decision.  

The Board finds the Veteran competent and credible with respect to these assertions, and his lay assertions relate to an unestablished fact necessary to substantiate the claim.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  The claim to reopen the issue of entitlement to service connection for bilateral hearing loss is granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran maintains that he has bilateral hearing loss as a result of his exposure to extreme noise levels while serving in the military.  He contends that his hearing problems began in service and have continued since this time.  See October 2011 Hearing Transcript, pp. 3-4.  

A review of the claims folder indicates that the RO made several attempts to obtain the Veteran's service treatment records.  While they were able to secure his separation examination report, the remaining service treatment records are missing from the record.  Initially, VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC), but was unable to secure these records.  A September 1986 response from the NPRC indicated that they were unable to retrieve the Veteran's records and explained that, if the Veteran's records were at the NPRC on July 12, 1973, they may have been destroyed in a fire on that date.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help assist the Veteran in reconstructing his medical records, the NPRC also enclosed a VA NA Form 13055 and asked that the Veteran complete this form to assist them in conducting another search for his records.  The RO sent the Veteran another letter dated in February 1995 asking him to complete a VA NA Form 13055 and to identify the name of the organization or unit he served in during his period of active duty, as well as his dates of treatment.  It does not appear that the Veteran completed these forms as they are not attached to his claims file.  

The Board acknowledges that the RO made several requests to the NPRC for the Veteran's records and was unsuccessful in retrieving these records.  However, it does not appear that any formal requests were made under the Personnel Information Exchange System (PIES).  Furthermore, no requests have been made for the Veteran's morning/sick reports or his personnel records.  The Board notes that clinical records may be located in the Veteran's personnel file.  Moreover, personnel records may be stored in a different location than that of service treatment records.  The Board also notes that the Veteran's personnel records may contain information regarding his duties in service wherein he may have been exposed to acoustic trauma.  In addition, the Veteran's personnel records may contain information regarding his unit or organization at the time of his injuries.  If so, unit histories, including sick call and morning reports, may be obtained.  In cases where the Veteran's service treatment records are presumed destroyed, VA not only has a heightened duty to assist the Veteran in developing facts pertaining to his claim, but they also have an obligation to search for alternative treatment records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  As such, the Board concludes that all efforts to reconstruct the Veteran's service treatment records have not been "reasonably exhausted."  As additional action by the RO may be fruitful in either obtaining the Veteran's service treatment records or documenting information that the records cannot be obtained, the Board determines that further development is warranted.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-4 (1992).  

Turning to the Veteran's available service treatment records, the February 1953 report of medical examination conducted pursuant to his separation shows the clinical evaluation of his ears and drums to be normal, and the Veteran did not mark to have or to have had any ear, nose, or throat trouble in his report of medical history.  In addition, the whispered voice and spoken voice tests conducted upon separation were shown to be 15/15 in both ears, and the Veteran had a hearing loss profile of 'H1' at the time of his February 1953 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

In statements submitted by the Veteran in October 2005 and February 2006, he described his experiences in service and stated that he suffered nerve damage in his left ear due to the firing of artillery weapons while serving in Korea.  According to the Veteran, after being examined by the military physician, he was informed that he had a ruptured nerve in his left ear that would never heal.  He claims that cotton was the only form of hearing protection provided while out on the firing range and that he has continued experiencing trouble with his left ear since this time.  

The Veteran also submitted records pertaining to his employee test history which documented his audiological test results between January 1999 to August 2004.  These records do reflect a continual worsening in the Veteran's hearing condition throughout the years.  On a recent audiological evaluation (dated on August 30, 2004), pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
70
75
LEFT
25
15
60
85
99

The Veteran also underwent an audiological evaluation with a private audiologist in September 2008, during which he reported a history of military and occupational noise exposure.  The results of the audiological evaluation showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
75
LEFT
40
35
70
100
110

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Based on these audiometric findings, the audiologist diagnosed the Veteran with mild to severe/profound sensorineural hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Based on the September 2008 audiometric findings, the Veteran currently suffers from bilateral hearing loss by VA standards.  

The Veteran also provided credible testimony at his October 2011 hearing, during which time he described his military duties in service, and stated that he was assigned to a field artillery unit while stationed in Korea.  The Veteran's DD 214 does show that he served in the Artillery unit during his second period of service.  According to the Veteran, he was exposed to loud noises and sounds produced from artillery gun fire and incoming rockets and began experiencing hearing problems after his separation from service.  See October 2011 Hearing Transcript, pp. 3-4.  The Veteran also complained of an ongoing ringing sound in his ears since damaging his eardrum and claimed that his hearing has progressively worsened throughout the years.  See Transcript, p. 4, 6.  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has problems hearing people talk since service.  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran to be credible with respect to his assertions.  

The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board finds that the statements of the Veteran to the effect that he was exposed to acoustic trauma in service while working with artillery, and consequently suffered from hearing loss as a result, are competent and credible.  In addition, his employee test history records, as well as the September 2008 private audiological results, document his hearing difficulties and reflect a current diagnosis of a hearing disability for VA purposes.  A VA medical examination is necessary to determine whether the Veteran's current hearing loss is etiologically related to an in-service cause.  

Additionally, in the June 1995 rating decision, the RO referenced the Veteran's January 1950 enlistment examination report but a review of the claims file is negative for this examination report.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Therefore, as the identified documentation must have been associated with the record at some point and may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain the above-referenced January 1950 enlistment examination report.  Any records obtained must be associated with the Veteran's claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).  

Finally, during his hearing, the Veteran testified that he has been receiving active treatment at the VA for the past 6-7 years for his hearing problems.  See Hearing Transcript, p. 8.  As this matter is being returned for further development, an effort should be made to obtain updated pertinent VA treatment records from 2004 to the present.  38 U.S.C.A. §5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notice letter for the claim for service connection for bilateral hearing loss.  

2. Request from the NPRC, or other appropriate source, the following:

a. The Veteran's entire Military Personnel File (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders. 

b. Any sick/morning reports for his unit mentioning incidents involving the Veteran for the time period of March 1950 to March 1953.  

c. The January 1950 enlistment examination report referenced in the June 1995 rating decision.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).  All available service records should be associated with the Veteran's claims folder.  

3. Request relevant records pertaining to treatment the Veteran has received for his auditory problems from the VA Medical Center in Atlanta, Georgia, dating from 2004 to the present.  All such available documents should be associated with the claims file.  

4. Then, accord the Veteran a VA audiological examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and VA treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and provide an interpretation of any audiometric findings contained on a graph.  

For any hearing loss disability diagnosed on current examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's competent reports of acoustic trauma in service.  Complete rationale should be provided for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

5. After completing the above and any other development deemed necessary, adjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


